Citation Nr: 0409972	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to August 11, 1992 for the 
grant of service connection for schizoaffective disorder.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim



INTRODUCTION

The veteran had active military service from January 1968 to 
February 1971 and from August 1971 to July 1973.  

A June 1984 decision by the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD), and became final because the veteran was notified of the 
decision by letter dated June 15, 1984.  38 U.S.C.A. § 4004(b) 
(1983).  

An October 1995 rating decision by the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) reopened 
the claim of entitlement to service connection for PTSD, and an 
April 1997 rating decision denied entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, schizophrenic illness, and schizoaffective disorder.  

An October 1998 Board decision overruled the April 1997 rating 
decision and granted service connection for schizoaffective 
disorder.  A November 1998 rating decision assigned an effective 
date of August 11, 1992 for the grant of service connection, and 
the veteran perfected a timely appeal of the effective date.  
Later Board decisions in October 2000 and May 2002, which denied 
entitlement to an effective date prior to August 11, 1992, were 
vacated by the United States Court of Appeals for Veterans Claims' 
July 2001 and July 2003 orders, respectively.  

As a result, the issue of entitlement to an effective date prior 
to August 11, 1992 for the grant of service connection for 
schizoaffective disorder is now again before the Board for 
appellate review.  



FINDINGS OF FACT

1.  The June 1984 Board decision, which denied entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, became final because the veteran was notified of the 
decision by letter dated June 15, 1984.  

2.  Following the final June 1984 Board decision, the first 
communication or evidence that could reasonably be construed as a 
formal or informal claim of entitlement to service connection for 
a psychiatric disability was filed with the RO on October 4, 1985.  


CONCLUSIONS OF LAW

1.  The June 15, 1984 Board decision, which denied entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, is final.  38 U.S.C.A. § 4004(b) (1983).  

2.  The criteria for an effective date of October 4, 1985 for the 
grant of service connection for schizoaffective disorder are met.  
38 U.S.C.A. §§ 1110, 5107, 5110 (West  2002); 38 C.F.R. §§ 3.1, 
3.102, 3.151, 3.155, 3.303, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant' s representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 38 
U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received VA general medical examinations in September 
1973 and April 1978, a VA neuropsychiatric examination in January 
1979, and VA PTSD examinations in June 1995 and November 1996.  He 
failed to report for VA examinations in September 1975, October 
1975, January 1995, and November 1995.  A scheduled April 1995 VA 
PTSD examination had to be canceled because the veteran had moved 
and provided insufficient information to contact him.  The RO 
obtained the available service medical records and medical records 
from the identified health care providers.  The veteran filed 
several lay statements with the RO, and he provided sworn 
testimony at an October 1984 travel Board hearing and at a May 
1994 regional office hearing.  

The RO's August 1983, October 1992, June 1994, October 1995, 
January 1996, March 1996, September 1996, and January 1999 
letters, the Board's November 2001 and September 2003 letters, and 
an April 1999 statement of the case informed the veteran of 
applicable laws and regulations, including applicable provisions 
of The Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, which party was responsible for 
obtaining the evidence, and the period of time allowed to respond 
to notices.  In these documents, the VA informed the veteran that 
it would obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health care 
providers with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private medical 
evidence needed to support the claim.  

The RO's June 1994, October 1995, and September 1996 notice 
letters technically informed the veteran that he had 60 days in 
which to respond, and the Board's November 2001 and September 2003 
notice letters technically informed the veteran that he had 90 
days in which to respond, but in the eight years since June 1994, 
the veteran has continued to present evidence and statements that 
will be considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 or 90 days after 
the date of the notices would still be considered.  Therefore, the 
VA has allowed the veteran the appropriate response time as 
mandated in Paralyzed Veterans of America, 345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the veteran.  
He was informed of new and applicable laws and regulations and of 
the evidence needed to substantiate the claim.  He was told which 
party was responsible for obtaining the evidence and provided 
ample opportunity to present such evidence.  The VA has obtained 
the identified pertinent records in its possession or confirmed 
the unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims.  


Entitlement to an effective date prior to August 11, 1992 for
the grant of service connection for schizoaffective disorder

In multiple lay statements to his United States Congressional 
representatives since October 1985 and in voluminous lay 
statements to the VA since October 1985, the veteran has 
repeatedly asserted that the grant of service connection for his 
psychiatric disability should have been effective from 1977 or 
1978.  He believes that 1977 is an appropriate effective date 
because he was unemployed since August 1977 and that 1978 is 
another appropriate effective date because the Social Security 
Administration deemed him disabled in 1978.  

The general rule states that the effective date for an award of 
compensation based on a claim reopened after final disallowance, 
which is the case after the final Board decision in June 1984, is 
the date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  

In this case, the veteran waited just one year and four months 
after the final June 1984 Board decision before he filed a claim 
to reopen.  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a benefit.  
38 C.F.R. 3.1(p).  The veteran's September 15, 1985 letter to his 
United States Congressional representative was received by the VA 
on October 4, 1985 and evidenced his belief in entitlement to 
service connection for a psychosis.  Following the final June 15, 
1984 Board decision, the record did not include communication or 
evidence received prior to October 4, 1985, which could reasonably 
be construed as a formal or informal claim of entitlement to VA 
compensation benefits.  

The earliest possible date of entitlement to service connection 
for schizoaffective disorder was at a January 25, 1979 VA 
neuropsychiatric examination, when the Axis I diagnosis was 
probable schizophrenia illness, which was later confirmed at a 
November 1996 VA PTSD examination as an Axis I diagnosis of 
schizoaffective disorder.  The date of entitlement is the date of 
the VA record, which is deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Since the June 1984 Board decision became final, the effective 
date for the grant of service connection cannot be established 
prior to the date the earliest claim to reopen was received, 
regardless of what the veteran's medical records showed.  The 
first correspondence that could reasonably be interpreted as an 
informal application to reopen the claim of entitlement to service 
connection for a psychosis was received on October 4, 1985, in the 
form of the veteran's September 15, 1984 letter to his United 
States Congressional representative, which was forward to the RO.  
Thus, the effective date for the grant of service connection for 
schizoaffective disorder is no earlier than October 4, 1985.  



ORDER

Entitlement to an effective date of October 4, 1985 for the grant 
of service connection for schizoaffective disorder is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



